         Case 8:20-ap-01106-SC                           Doc 1 Filed 06/29/20 Entered 06/29/20 15:27:14                                     Desc
                                                         Main Document    Page 1 of 12
 B1040 (FORM 1040) (12/15)

         ADVERSARY PROCEEDING COVER SHEET                                                      ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                 (Instructions on Reverse)

PLAINTIFFS                                                  DEFENDANTS
MEINEKE FRANCHISOR SPV LLC, a Delaware limited SHARIF ATTA, a/k/a SHARIF MATTA; an individual,
liability company, ECONO LUBE N' TUNE, LLC, a
Delaware limited liability company
ATTORNEYS (Firm Name, Address, and Telephone No.) ATTORNEYS (If Known)
Lawrence J. Hilton (SBN 156524)/Robert D. Hunt (SBN 247802) Leonard W. Stitz
One LLP                                                     650 N. Tustin Avenue, Ste. 107
4000 McArthur Blvd., East Tower, Ste. 500                   Santa Ana, CA 92705; Telephone: (714) 222-5704
Newport Beach, CA 92660; Telephone: (949) 502-2870
PARTY (Check One Box Only)                                  PARTY (Check One Box Only)
   Debtor                U.S. Trustee/Bankruptcy Admin                              Debtor                  U.S. Trustee/Bankruptcy Admin
   Creditor              Other                                                      Creditor                Other
   Trustee                                                                          Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Determination of Dischargeability of Debt; 11 U.S.C. § 523(a)(6)




                                                                      NATURE OF SUIT
       (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 70 01( 1) – Recovery of Money/Property                                  FRBP 70 01(6) – Dischargeability (continued)
   11-Recovery of money/propert y - §542 turnover of property                       61 -Dischargeability- §523(a)(5 ), domestic support
   12-Recovery of money/property - §547 preference                                   68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer                          63-Dischargeability - §523(a)(8), student loan
   14-Recovery of money/property - other                                             64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)
   FRBP 70 01 (2) – Validity, Priority or Extent of Lien                             6 5 -Dischargeability - other
   21-Validity, priority or extent of lien or other interest in property
                                                                                 FRBP 70 01(7) – Injunctive Relief
   FRBP 7001( 3) – Approval of Sale of Property                                     71 -Injunctive relief- imposition of stay
   31-Approval of sale of property of estate and of a co-owner - §363(h)            72-Injunctive relief - other

    FRBP 7001(4 ) – Objection/ Revocation of Discharge                           FRBP 70 01(8) Subordination of Claim or Interest
   41-Objection/re vocation of discharge - §727(c),(d),(e)                          81 -Subordination of claim or interest

   FRBP 7001(5) – Revocation of Confirmation                                     FRBP 70 01(9) Declaratory Judgment
   51-Revocation of confirmation                                                    91 -Declaratory judgment

   FRBP 7001(6) – Dischargeability                                               FRBP 70 01(10) Deter mi nation of Remove d Act ion
   6 6 -Dischargeability - §523(a)(1),(14),(14A) priority tax claims                01 -Determination of removed claim or cause
   62-Dischargeability - §523(a)(2), false pretenses, false representation,
        actual fraud                                                             Other
   67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny      SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
                                                                                    02-Other (e.g. other actions that would have been brought in state court
                      (continued next column)                                          if unrelated to bankruptcy case)

   Check if this case involves a substantive issue of state law                    Check if this is asserted to be a class action under FRCP 23
   Check if a jury trial is demanded in complaint                                  Demand $
Other Relief Sought




                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
        Case 8:20-ap-01106-SC                Doc 1 Filed 06/29/20 Entered 06/29/20 15:27:14                               Desc
                                             Main Document    Page 2 of 12
  B1040 (FORM 1040) (12/15)

               BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                BANKRUPTCY CASE NO.
Sharif M. Atta                                8:20-bk-11007-SC
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                    NAME OF JUDGE
Central District of California                                        Santa Ana                          Scott C. Clarkson
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                 ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ Lawrence J. Hilton




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
June 29, 2020                                                         Lawrence J. Hilton




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of
 pleadings or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is
 largely self-explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented
 by an attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.




                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
Case 8:20-ap-01106-SC    Doc 1 Filed 06/29/20 Entered 06/29/20 15:27:14   Desc
                         Main Document    Page 3 of 12


 1   LAWRENCE J. HILTON (Bar No. 156524)
     Email: lhilton@onellp.com
 2   ROBERT D. HUNT (Bar No. 247802)
     Email: rhunt@onellp.com
 3   ONE LLP
     4000 MacArthur Blvd.
 4   East Tower, Suite 500
     Newport Beach, CA 92660
 5   Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
 6
     Attorneys for Plaintiffs,
 7   MEINEKE FRANCHISOR SPV LLC and
     ECONO LUBE FRANCHISOR SPV LLC
 8

 9
10                  UNITED STATES BANKRUPTCY COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12

13   IN RE SHARIF M. ATTA,                   Chapter 7 Case No. 8:20-bk-11007-SC
14                      Debtor.
                                             Adv. No.
15

16                                       COMPLAINT TO DETERMINE
                                         DISCHARGEABILITY [11 U.S.C. §
17   MEINEKE FRANCHISOR SPV LLC, a 523(a)(6)]
     Delaware limited liability company,
18   ECONO LUBE N' TUNE, LLC, a
     Delaware limited liability company,
19
                        Plaintiffs,
20   v.
21   SHARIF ATTA, a/k/a SHARIF
     MATTA; an individual,
22
                        Defendant.
23

24

25

26

27

28


                  COMPLAINT TO DETERMINE DISCHARGEABILITY
Case 8:20-ap-01106-SC      Doc 1 Filed 06/29/20 Entered 06/29/20 15:27:14         Desc
                           Main Document    Page 4 of 12


 1          For their causes of action against Debtor and Defendant SHARIF ATTA
 2   a/k/a SHARIF MATTA (“Debtor” or “Defendant”), Plaintiffs Econo Lube
 3   Franchisor SPV LLC and Meineke Franchisor SPV LLC hereby allege as follows:
 4                             JURISDICTION AND VENUE
 5          1.    This is a core proceeding pursuant to 28 U.S.C. §§158(b)(2)(I) and
 6   (O).
 7          2.    Pursuant to 28 U.S.C. §157(a) and General Order 266, the District
 8   Court has provided that all cases under Title 11 and all proceedings arising under
 9   Title 11 or arising in or related to a case under Title 11 shall be referred to the
10   bankruptcy judges for the district. This adversary proceeding is related to the
11   bankruptcy case entitled In re Sharif M. Atta.
12          3.    This Court has jurisdiction over this adversary proceeding pursuant to
13   28 U.S.C. §§151, 157 and 1334(b).
14          4.    This adversary proceeding is brought to determine the dischargeability
15   of a debt arising from the Debtor’s willful infringement of Plaintiff’s federally-
16   registered trademarks, which obligations the Debtor seeks to discharge in this
17   bankruptcy proceeding. This adversary proceeding is accordingly brought
18   pursuant to Rule 7001 et seq. of the Federal Rules of Bankruptcy Procedure and 11
19   U.S.C. §§523(a), (c) and 524(b)(2).
20          5.    Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
21   This civil action arises under the Federal Trademark Act of 1946, 15 U.S.C. §
22   1051, et seq., as amended (the “Lanham Act”), and California Business &
23   Professions Code §§ 14200 and 17200 et seq.
24                                      THE PARTIES
25          6.    Plaintiff Econo Lube Franchisor SPV LLC (“Econo Lube”), is a
26   Delaware limited liability company that maintains its principal place of business at
27   440 S. Church Street, Suite 700, Charlotte, NC 28202.
28
                                                 2
                        COMPLAINT TO DETERMINE DISCHARGEABILITY
Case 8:20-ap-01106-SC     Doc 1 Filed 06/29/20 Entered 06/29/20 15:27:14        Desc
                          Main Document    Page 5 of 12


 1         7.     Econo Lube is and at all times relevant to the claims asserted herein
 2   was the owner of various trademarks and service marks, including the service mark
 3   “Econo Lube N' Tune & Brakes,” which is registered on the principal register with
 4   the United States Patent and Trademark Office as Registration No. 3887351,
 5   “Econo Lube N' Tune,” which is registered on the principal register with the
 6   United States Patent and Trademark Office as Registration No. 3887350, and
 7   “Econo Lube,” which is registered on the principal register with the United States
 8   Patent and Trademark Office as Registration No. 3887349 (collectively, the
 9   “Econo Lube Marks”).
10         8.     Plaintiff Meineke Franchisor SPV LLC (“Meineke”), is a Delaware
11   limited liability company that maintains its principal place of business at 440 S.
12   Church Street, Suite 700, Charlotte, NC 28202.
13         9.     Meineke is and at all times relevant to the claims asserted herein was
14   the owner of various trademarks and service marks, including the service mark
15   “Meineke Car Care Center,” which is registered on the principal register with the
16   United States Patent and Trademark Office as Registration Nos. 3126819,
17   3126804, and 2956651, and “Meineke,” which is registered on the principal
18   register with the United States Patent and Trademark Office as Registration Nos.
19   3017566 and 1970877 (collectively, the “Meineke Marks”).
20         10.    Plaintiffs are informed and believe and, on that basis, allege that
21   Defendant Sharif Atta a/k/a Sharif Matta is an individual whose domicile is in
22   Orange County, California.
23                          THE FRANCHISE DOCUMENTS
24         11.    On January 28, 2015, Defendant Sharif M. Atta executed a Meineke
25   Car Care Centers, LLC Franchise and Trademark Agreement, a true and correct
26   copy of which is attached hereto as Exhibit A. Meineke countersigned the
27   Franchise Agreement on January 30, 2015. Among other things, the Franchise
28   Agreement authorized Defendant to operate a Meineke Car Care Centers, LLC
                                                3
                       COMPLAINT TO DETERMINE DISCHARGEABILITY
Case 8:20-ap-01106-SC      Doc 1 Filed 06/29/20 Entered 06/29/20 15:27:14   Desc
                           Main Document    Page 6 of 12


 1   franchise at a location to be proposed by Defendant within 270 days of execution
 2   of the Franchise Agreement. As provided further below, Defendant proposed to
 3   operate a Meineke Car Care Centers, LLC franchise (the “Garden Grove
 4   Franchise”) at 6962 Chapman Ave., Garden Grove, California 92845 and to use
 5   Meineke’s service marks and trademarks in connection with the operation of the
 6   Garden Grove Franchise.
 7         12.    Also on or about January 30, 2015, Defendant Sharif Atta executed an
 8   Addendum to the Franchise Agreement (the “Co-Brand Addendum”), which
 9   authorized Defendant to use the service marks and trademarks of Meineke’s
10   affiliate, Econo Lube, in the operation of the Garden Grove Franchise. A true and
11   correct copy of the Co-Brand Addendum is attached hereto as Exhibit B. The
12   Franchise Agreement, along with the Co-Brand Addendum, are referred to
13   hereinafter as the Franchise Agreement.”
14         13.    The term of the Franchise Agreement was to have run through
15   February 1, 2030.
16                              DEFENDANT’S DEFAULTS
17         14.    Beginning in July, 2016, Defendant failed to make the payments to
18   Meineke required under the Franchise Agreement, including payments of
19   advertising fees and franchise royalties. Beginning in September, 2017, Defendant
20   failed to make payments due for the MKEY point-of-sale system.
21         15.    On December 11, 2017, counsel for Meineke and Econo Lube sent
22   Defendant written notice of his Defaults under the Franchise Agreement (the
23   “Default Notice”). A true and correct copy of the December 11, 2017 Default
24   Notice is attached hereto as Exhibit C.
25         16.    Defendant failed to cure the defaults under the Franchise Agreement
26   and the Sublease. On January 29, 2018, counsel for Meineke and Econo Lube sent
27   Defendant a written notice via Federal Express entitled “Termination of Franchise
28   Agreement: Meineke Car Care Center and Econo Lube Co-Branded Center
                                                4
                         COMPLAINT TO DETERMINE DISCHARGEABILITY
Case 8:20-ap-01106-SC      Doc 1 Filed 06/29/20 Entered 06/29/20 15:27:14      Desc
                           Main Document    Page 7 of 12


 1   Number 4009 (the “Termination Notice”), a true and correct copy of which is
 2   attached hereto as Exhibit D. The Termination Notice notified Defendant of the
 3   immediate termination of the Franchise Agreement, and specified a number of
 4   post-termination obligations Defendant was required to perform, including
 5   instructions to cease using the Meineke and Econo Lube names and trademarks.
 6         17.     Despite having received the Termination Notice, Defendant continued
 7   to use the Meineke and Econo Lube trademarks and to hold himself out as a
 8   Meineke Car Care Centers and Econo Lube N’ Tune franchisee for more than a
 9   year following the termination of his rights to use the Marks.
10                             FIRST CLAIM FOR RELIEF
11               (By Econo Lube for Determination of Non-Dischargeability
12                               Under 11 U.S.C. § 523(a)(6))
13         18.     Econo Lube realleges and incorporates herein by this reference as
14   though set forth in full each and every allegation contained in paragraphs 1 through
15   17, inclusive.
16         19.     As alleged above, the Econo Lube Marks are the subject of a current,
17   valid, uncancelled trademark registrations on the Principal Register (as that term is
18   used in 15 U.S.C. §1115).
19         20.     Econo Lube is the owner of the Econo Lube Marks, and has used the
20   marks continuously in commerce at all times since the registrations were filed.
21         21.     Despite the termination of the Franchise Agreement, which terminated
22   Defendant’s license to use the Econo Lube Marks, Defendant continued to engage
23   in the unauthorized use of the Econo Lube Marks in commerce in a manner that
24   was likely to cause confusion, mistake or to deceive members of the public into
25   believing that Defendant’s goods and services originated or are affiliated with
26   Econo Lube.
27         22.     Defendant’s unauthorized use in commerce of the Econo Lube Marks
28   was likely to cause confusion, or to cause mistake, or to deceive consumers, who
                                                5
                        COMPLAINT TO DETERMINE DISCHARGEABILITY
Case 8:20-ap-01106-SC     Doc 1 Filed 06/29/20 Entered 06/29/20 15:27:14         Desc
                          Main Document    Page 8 of 12


 1   were likely to erroneously believe that Defendant was affiliated with or connected
 2   with Econo Lube, when in fact he was not.
 3         23.    Defendant’s actions were knowing and willful efforts to exploit the
 4   goodwill associated with the Econo Lube Marks. Defendant diverted customers
 5   from other actual Econo Lube franchisees, including Meineke/Econo Lube Co-
 6   Brand franchisees. The infringement was therefore knowing, willful and
 7   deliberate, and thus exceptional under 15 U.S.C. § 1117.
 8         24.    As a result of the foregoing acts constituting infringement of the
 9   Econo Lube Marks, Econo Lube is entitled to a judgment in the amount of three
10   times its damages and/or any the amount of profits earned by Defendant as a result
11   of such wrongful actions, according to proof at trial.
12         25.    Defendant’s actions constitute willful and malicious injury pursuant to
13   11 U.S.C. § 523(a)(6) and should therefore be determined to be non-dischargeable.
14                           SECOND CLAIM FOR RELIEF
15                (By Meineke for Determination of Non-Dischargeability
16                               Under 11 U.S.C. § 523(a)(6))
17         26.    Meineke realleges and incorporates herein by this reference as though
18   set forth in full each and every allegation contained in paragraphs 1 through 25,
19   inclusive.
20         27.    As alleged above, the Meineke Marks are the subject of a current,
21   valid, uncancelled trademark registrations on the Principal Register (as that term is
22   used in 15 U.S.C. §1115).
23         28.    Meineke is the owner of the Meineke Marks, and has used the marks
24   continuously in commerce at all times since the registrations were filed.
25         29.    Despite the termination of the Franchise Agreement, which terminated
26   Defendant’s license to use the Meineke Marks, Defendant continued to engage in
27   the unauthorized use of the Meineke Marks in commerce in a manner that was
28   likely to cause confusion, mistake or to deceive members of the public into
                                                6
                       COMPLAINT TO DETERMINE DISCHARGEABILITY
Case 8:20-ap-01106-SC     Doc 1 Filed 06/29/20 Entered 06/29/20 15:27:14       Desc
                          Main Document    Page 9 of 12


 1   believing that Defendant’s goods and services originated or are affiliated with
 2   Meineke.
 3         30.    Defendant’s unauthorized use in commerce of the Meineke was likely
 4   to cause confusion, or to cause mistake, or to deceive consumers, who were likely
 5   to erroneously believe that Defendant was affiliated with or connected with
 6   Meineke, when in fact he was not.
 7         31.    Defendant’s actions were knowing and willful efforts to exploit the
 8   goodwill associated with the Meineke Marks. Defendant diverted customers from
 9   other actual Meineke franchisees, including Meineke/Econo Lube Co-Brand
10   franchisees. The infringement was therefore knowing, willful and deliberate, and
11   thus exceptional under 15 U.S.C. § 1117.
12         32.    As a result of the foregoing acts constituting infringement of the
13   Meineke Marks, Meineke is entitled to a judgment in the amount of three times its
14   damages and/or any the amount of profits earned by Defendant as a result of such
15   wrongful actions, according to proof at trial.
16         33.    Defendant’s actions constitute willful and malicious injury pursuant to
17   11 U.S.C. § 523(a)(6) and should therefore be determined to be non-dischargeable.
18                             THIRD CLAIM FOR RELIEF
19                    (By Econo Lube for Trademark Counterfeiting)
20         34.    Econo Lube realleges and incorporates herein by this reference as
21   though set forth in full each and every allegation contained in paragraphs 1 through
22   33, inclusive.
23         35.    Defendant’s rights to use the Econo Lube Marks terminated when the
24   Franchise Agreement was terminated.
25         36.    With knowledge that his rights to use the Econo Lube Marks were
26   terminated, Defendant engaged in the unauthorized use of non-genuine marks that
27   were identical to the registered, genuine Econo Lube Marks in connection with his
28
                                                7
                       COMPLAINT TO DETERMINE DISCHARGEABILITY
Case 8:20-ap-01106-SC     Doc 1 Filed 06/29/20 Entered 06/29/20 15:27:14       Desc
                          Main Document    Page 10 of 12


 1   competing business, which offered services identical to the services for which the
 2   genuine Marks were registered.
 3         37.    Defendant’s unauthorized actions, as described above, constitute
 4   violations of Sections 32(1)(a) and 34(d) of the Lanham Act, 15 U.S.C. §§
 5   1114(1)(a), 1116(d), and have at all times relevant to this action been willful and/or
 6   knowing.
 7         38.    As a direct and proximate result of Defendant’s actions alleged
 8   hereinabove. Meineke has suffered damages in an amount to be proved at trial, and
 9   Meineke is entitled to recover statutory damages.
10         39.    Defendant’s actions constitute willful and malicious injury pursuant to
11   11 U.S.C. § 523(a)(6) and should therefore be determined to be non-dischargeable.
12                           FOURTH CLAIM FOR RELIEF
13                     (By Meineke for Trademark Counterfeiting)
14         40.    Meineke realleges and incorporates herein by this reference as though
15   set forth in full each and every allegation contained in paragraphs 1 through 39,
16   inclusive.
17         41.    Defendant’s rights to use the Meineke Marks terminated when the
18   Franchise Agreement was terminated.
19         42.    With knowledge that his rights to use the Meineke Marks were
20   terminated, Defendant engaged in the unauthorized use of non-genuine marks that
21   were identical to the registered, genuine Meineke Marks in connection with his
22   competing business, which offered services identical to the services for which the
23   genuine Marks were registered.
24         43.    Defendant’s unauthorized actions, as described above, constitute
25   violations of Sections 32(1)(a) and 34(d) of the Lanham Act, 15 U.S.C. §§
26   1114(1)(a), 1116(d), and have at all times relevant to this action been willful and/or
27   knowing.
28
                                                8
                       COMPLAINT TO DETERMINE DISCHARGEABILITY
Case 8:20-ap-01106-SC    Doc 1 Filed 06/29/20 Entered 06/29/20 15:27:14      Desc
                         Main Document    Page 11 of 12


 1         44.   As a direct and proximate result of Defendant’s actions alleged
 2   hereinabove. Meineke has suffered damages in an amount to be proved at trial, and
 3   Meineke is entitled to recover statutory damages.
 4         45.   Defendant’s actions constitute willful and malicious injury pursuant to
 5   11 U.S.C. § 523(a)(6) and should therefore be determined to be non-dischargeable.
 6                               PRAYER FOR RELIEF
 7         WHEREFORE, Plaintiffs ECONO LUBE FRANCHISOR SPV LLC and
 8   MEINEKE FRANCHISOR SPV LLC, pray for judgment against Defendant
 9   SHARIF ATTA a/k/a SHARIF MATTA, as follows:
10         1.    That the Court enter judgment in favor of Plaintiffs and against
11               Defendant;
12         2.    That the Court award Econo Lube all of the Defendant’s profits, all
13               damages sustained by Econo Lube, and the costs of this Action,
14               including reasonable attorneys’ fees, resulting from Defendant’s
15               unauthorized use of the Econo Lube Marks;
16         3.    That the Court award Meineke all of the Defendant’s profits, all
17               damages sustained by Econo Lube, and the costs of this Action,
18               including reasonable attorneys’ fees, resulting from Defendant’s
19               unauthorized use of the Econo Lube Marks.
20         4.    That the Court award Econo Lube an award of three times
21               Defendant’s profits or Econo Lube's damages, whichever is greater or,
22               in the alternative, statutory damages as provided in 15 U.S.C. § 1117,
23               along with reasonable attorneys' fees, arising from Defendants’
24               willful infringement of and counterfeit use of the Econo Lube Marks;
25         5.    That the Court award Meineke an award of three times Defendant’s
26               profits or Meineke’s damages, whichever is greater or, in the
27               alternative, statutory damages as provided in 15 U.S.C. § 1117, along
28
                                              9
                      COMPLAINT TO DETERMINE DISCHARGEABILITY
Case 8:20-ap-01106-SC   Doc 1 Filed 06/29/20 Entered 06/29/20 15:27:14      Desc
                        Main Document    Page 12 of 12


 1              with reasonable attorneys' fees, arising from Defendant’s willful
 2              infringement of and counterfeit use of the Meineke Marks, and
 3        6.    For such other and further relief as the Court deems just and proper.
 4
 5   Dated: June 29, 2020                 ONE LLP
 6
 7                                        By: /s/ Lawrence J. Hilton
                                              Lawrence J. Hilton
 8
                                              Robert D. Hunt
 9
                                              Attorneys for Plaintiffs
10
                                              MEINEKE FRANCHISOR SPV LLC
11                                            and ECONO LUBE FRANCHISOR
                                              SPV LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             10
                     COMPLAINT TO DETERMINE DISCHARGEABILITY
